Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-31 are rejected under 35 U.S.C. 101:
12. (New) A method comprising: generating, based on textual data, a matrix of word vectors, each word vector of the matrix corresponding to a word of the textual data; obtaining, based on the matrix of word vectors, output vectors representing contextual semantic relationships; obtaining, based on the output vectors, a convolution result related to a topic; and obtaining, based on the convolution result, a fixed-length vector representing a semantic encoding of the textual data, the semantic encoding representing the topic of the textual data.
Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims as recited with or without an element such as encoding, a processor, or logic, amount to mental or mathematical steps such as creating a matrix from read or heard data and extracting the topic based on mathematical variable or probabilistically hand-assigned computations. The use of logic and processor appear to be generically tied to the existence of a processor in a storage medium and do not tie into any specific steps per se. Rather the logic is merely executed by the processor but the subsequent steps are not necessarily. Similarly the act of representing an encoding does not mean an encoder was precisely used for a limitation but rather a mathematical computation at best since the vector represents an encoding in the most general sense, and that of which represents a topic in the end.

• Collecting and comparing known information (Classen)
• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Data recognition and storage (Content Extraction)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As in claims 26-31:
“logic, executed by the processor, for…”
	None of the elements preceding “for” can provide structure subsequently for execute any of the steps recited thereafter. For example logic in itself is not sufficiently structured to function to perform convolution, since logic is broadly exercised in a variety of fields.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“logic, executed by the processor, for…” while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, logic can pertain to various types. For purposes of prior art, it shall be construed as a mathematical element that can be applied to software or which is software itself.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 19-23, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia).
Re claims 12, 20, and 26, Fauceglia teaches
12. (New) A method comprising: generating, based on textual data, a matrix of word vectors, each word vector of the matrix corresponding to a word of the textual data; (expressly a matrix with vectors, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
obtaining, based on the matrix of word vectors, output vectors representing contextual semantic relationships; (“traveled to” and “Detroit” for example, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5) 
obtaining, based on the output vectors, a convolution result related to a topic; and (capturing topical coherence means an extraction of input topic compared to prediction topic(s), “traveled to” and “Detroit” for example, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
obtaining, based on the convolution result, a fixed-length vector representing a semantic encoding of the textual data, the semantic encoding representing the topic of the textual data. (sequences are encoding, any vector data thereafter initial fixed length transform is fixed, capturing topical coherence means an extraction of input topic compared to prediction topic(s), “traveled to” and “Detroit” for example, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of REFA to incorporate the above claim limitations as taught by embodiments in Fauceglia directed to alternative substitutional concepts to achieve the same RNN based results to allow for the same results to address specific shortcomings that are present in types of like kind computations such as when certain patterns emerge e.g. disappearing data, very small data inputs, etc. such that other methods used for recurrent operations are otherwise analogous.

Re claims 13, 21, and 27, Fauceglia teaches
13. (New) The method of claim 12, the obtaining the output vectors representing the contextual semantic relationships comprising inputting the matrix of word vectors into a bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors. (common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)

Re claims 14, 22, and 28, Fauceglia teaches
14. (New) The method of claim 13, the inputting the matrix of word vectors into the bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors comprising: performing forward processing to obtain a first semantic dependency relationship between each word vector of the matrix and a preceding contextual text; (forward, common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
performing backward processing to obtain a second semantic dependency relationship between each word vector of the matrix and a following contextual text; (backward, common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5) and 
generating the output vectors based on the first semantic dependency relationship and second semantic dependency relationship. (combined data from forward and backward… common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)

Re claim 15, Fauceglia teaches
15. (New) The method of claim 13, the inputting the matrix of word vectors into the bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors comprising performing computations using a long short-term memory (LSTM) unit of the bidirectional recurrent neural network. (input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)

Re claims 16, 23, and 29, Fauceglia teaches
16. (New) The method of claim 12, the obtaining the fixed-length vector as the semantic encoding of the textual data comprising performing pooling on the convolution result to obtain the fixed-length vector as the semantic encoding of the textual data. (pooling used expressly, 0024 0034, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)


Re claim 19, Fauceglia teaches
19. (New) The method of claim 12, the textual data having varying-lengths. (initial input is not fixed per se, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)


Claims 17, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia) in view of US 20180260414 A1 Gordo Soldevila; Albert (hereinafter Gordo).
Re claims 17, 24, and 30, Fauceglia teaches fixed length and vector encoding operations for real data in topic extraction:
17. (New) The method of claim 16, the performing pooling on the convolution result to obtain the fixed-length vector as the semantic encoding of the textual data comprising: (initial input is not fixed per se, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
However Fauceglia fails to teach
performing max-pooling on the convolution result to eliminate varying lengths associated with the convolution result and obtaining a fixed- length vector of real numbers as the semantic encoding of the textual data, a value of an element of the vector representing an extent to which the textual data reflects the topic. (Gordo known uses of Maxpooling, taking the best data from the matrix/vector as in Maxpooling for instance applicable to text data extracted from speech/images 0024 0103 0105)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fauceglia to incorporate the above claim limitations as taught by Gordo to allow for specificed pooling as in Fauceglia to use Maxpooling when the data contains multiple topics such as to narrow the nth best from a dataset in the instance multiple are present and not simply one which commonly occurs in text mining or processing, thereby improving Fauceglia to save resources for limited topic extraction and reserve Maxpooling when needed for further processing.


4.	Claims 18, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia) in view of US 9959272 B1 Canek, David et al (hereinafter Canek).

Re claim 18, Fauceglia fails to teach
18. (New) The method of claim 12, the obtaining the convolution result related to the topic comprising: performing linear convolution on the output vectors using a convolution kernel, the convolution kernel being related to the topic; and performing nonlinear transformation on a result of the linear convolution to obtain the convolution result. (Canek non-linear to linear and visa versa in kernel/filter col 7 line 35 to col 8 line 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fauceglia to incorporate the above claim limitations as taught by Gordo to allow for improved classification and distributed probabilities within the matrix of Fauceglia by using filter per words (or kernel per word) to reduce zero-padding for instance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10445356 B1	Mugan; Jonathan William et al.
Fixed length matrix

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov